O’Connor, J.,
dissenting.
{¶ 11} I dissent.
{¶ 12} The converter box was essential for viewing all but basic cable programming. Time Warner, not the consumer, benefited from the use of this device. The box enhanced Time Warner’s ability to deliver additional programming to consumers who were willing to pay higher fees for that premium service and to prevent those who did not pay from being able to view the additional channels. Indeed, without the converter box, even a consumer who paid Time Warner for additional programming would not have been able to access it.
{¶ 13} I agree with the Board of Tax Appeals that the converter box was an essential component of the cable service purchased by consumers who chose more than the basic programming package. I would hold that the rental fee charged to consumers for their use of converter boxes should not be subject to a separate *563and additional sales tax, and therefore, I would affirm the BTA’s ruling in these cases.
Kegler, Brown, Hill & Ritter, Melvin D. Weinstein, and Paul D. Ritter Jr., for appellees.
James Petro, Attorney General, and Cheryl D. Pokorny, Deputy Attorney General, for appellant.
Lanzinger, J., concurs in the foregoing dissenting opinion.